Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 2-21 are pending in this application.   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-4, 8-9 and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 12 and 21 of U.S. Patent No. 11,159,471.  Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would have known to modify patent 11,159,471 with Windowing operations in Kafka Streams with specifying grace periods for out of order data records in order to change a feed port from an inactive to active state.
With respect to claim 2, Patent 471’ Claim 1 discloses an electronic data message processing apparatus comprising: 
gateway interface circuitry comprising data message feed ports comprising a first feed port and a second feed port and configured to receive source data messages from source entities, each source module having generated a respective chronological sequence of source data messages, where some of the source data messages received at the data message feed ports are received out of chronological sequence; and
processing circuitry coupled to the gateway interface circuitry and configured to: 
compare a next message time associated with one of the data messages received from the first feed port and waiting to be processed, to a current feed time of a latest processed data message from the second feed port, wherein a reference time is later than the current feed time;
when the next message time for the message from the first feed port exceeds the current feed time for the latest processed data message from the second feed port, (i) set the current feed time to the next message time and (ii) adapt a data message processing latency time, corresponding to a difference between the current feed time for the latest processed data message from the second feed port and the reference time, to a difference between the next message time for the message from the first feed port and the reference time;
order all of the data messages received at all of the multiple ones of the data message feed ports in a chronological sequence of data messages; and
generate, within the adapted data message processing latency time, a combined data message stream that includes the chronological sequence of data messages; and
transmit circuitry configured to transmit the combined data message stream to one or more destination ports;
wherein in response to a determination that one of the data message feed ports in an inactive state, the processing circuitry is configured to (a) process data messages in the combined data message stream in chronological order in response to a determination that the one of the data message feed ports changed to an active state within a predetermined recovery time period, and (b) process the data messages in the combined data message stream out of chronological order in response to a determination that the one of the data message feed ports changed to an active state outside of the predetermined recovery time period.
With respect to claim 3, Patent 471’ Claim 2 discloses wherein the current feed time may be different from a time stamp for a latest processed data message from the second feed port.
With respect to claim 4, Patent 471’ Claim 3 discloses wherein the processing circuitry is further configured to process the data messages in the combined data message stream and to detect data messages that are out of chronological message sequence using the reference time.
With respect to claim 8, Patent 471’ Claim 12 discloses wherein each received data message includes a time stamp and the processing circuitry is configured to re-sequence, based on one or more time stamps, one or more data messages received out of sequence
With respect to claim 9, Patent 471’ Claim 21 discloses an electronic data message processing apparatus comprising: gateway interface circuitry comprising data message feed ports comprising a first feed port and a second feed port and configured to receive source data messages from source entities, each source module having generated a respective chronological sequence of source data messages, where some of the source data messages received at the data message feed ports are received out of chronological sequence; and processing circuitry coupled to the gateway interface circuitry and configured to: compare a next message time associated with one of the source data messages received from the first feed port and waiting to be processed, to a current feed time of a latest processed source data message from the second feed port; in response to the next message time for the source data message from the first feed port exceeding the current feed time for the latest processed source data message from the second feed port, (i) set the current feed time to the next message time and (ii) adapt a data message processing latency time; order the source data messages received at ones of the data message feed ports in a chronological sequence of destination data messages; and generate, within the adapted data message processing latency time, a combined data message stream that includes the chronological sequence of destination data messages; and transmit circuitry configured to transmit the combined data message stream to one or more destination entities, wherein in response to a determination that one of the data message feed ports in an inactive state, the processing circuitry is configured to (a) process data messages in the combined data message stream in chronological order if the one of the data message feed ports is determined to change to an active state within a predetermined recovery time period, and (b) process the data messages in the combined data message stream out of chronological order in response to a determination that the one of the data message feed ports changed to an active state outside of the predetermined recovery time period.
With respect to claim 15, Patent 471’ Claim 1 discloses An electronic data message processing apparatus comprising: gateway interface circuitry comprising data message feed ports comprising a first feed port and a second feed port and configured to receive source data messages from source entities, each source module having generated a respective chronological sequence of source data messages, where some of the source data messages received at the data message feed ports are received out of chronological sequence; and processing circuitry coupled to the gateway interface circuitry and configured to: compare a next message time associated with one of the source data messages received from the first feed port and waiting to be processed, to a current feed time of a latest processed source data message from the second feed port; in response to the next message time for the source data message from the first feed port exceeding the current feed time for the latest processed source data message from the second feed port, (i) set the current feed time to the next message time and (ii) adapt a data message processing latency time; order the source data messages received at ones of the data message feed ports in a chronological sequence of destination data messages; and generate, within the adapted data message processing latency time, a combined data message stream that includes the chronological sequence of destination data messages; and transmit circuitry configured to transmit the combined data message stream to one or more destination entities.
With respect to claim 16, Patent 471’ Claim 2 discloses wherein the data message processing latency time corresponds to a difference between the current feed time for the latest processed data message from the second feed port and a reference time.
With respect to claims 5, 10-14, and 17-21, they are dependent claims off a rejected independent claim and there are rejected or the same reasons above.
Claims 1, 4, 6-9, 11-14, and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 12 of U.S. Patent No. 10,110,540.  Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would have known that all of the limitations in the current application are disclosed in patent 10,110,540 which includes extra features in the claim limitation.
With respect to claim 2, Patent 540’ Claim 1 discloses an electronic data message processing apparatus comprising: 
gateway interface circuitry comprising data message feed ports comprising a first feed port and a second feed port and configured to receive source data messages from source entities, each source module having generated a respective chronological sequence of source data messages, where some of the source data messages received at the data message feed ports are received out of chronological sequence; and
processing circuitry coupled to the gateway interface circuitry and configured to: 
compare a next message time associated with one of the data messages received from the first feed port and waiting to be processed, to a current feed time of a latest processed data message from the second feed port, wherein a reference time is later than the current feed time;
when the next message time for the message from the first feed port exceeds the current feed time for the latest processed data message from the second feed port, (i) set the current feed time to the next message time and (ii) adapt a data message processing latency time, corresponding to a difference between the current feed time for the latest processed data message from the second feed port and the reference time, to a difference between the next message time for the message from the first feed port and the reference time;
order all of the data messages received at all of the multiple ones of the data message feed ports in a chronological sequence of data messages; and
generate, within the adapted data message processing latency time, a combined data message stream that includes the chronological sequence of data messages; and
transmit circuitry configured to transmit the combined data message stream to one or more destination ports;
wherein in response to a determination that one of the data message feed ports in an inactive state, the processing circuitry is configured to (a) process data messages in the combined data message stream in chronological order in response to a determination that the one of the data message feed ports changed to an active state within a predetermined recovery time period, and (b) process the data messages in the combined data message stream out of chronological order in response to a determination that the one of the data message feed ports changed to an active state outside of the predetermined recovery time period.
With respect to claim 4, Patent 540’ Claim 2 discloses wherein the processing circuitry is further configured to process the data messages in the combined data message stream and to detect data messages that are out of chronological message sequence using the reference time.

With respect to claim 6, Patent 540’ Claim 4 discloses wherein the one of the data messages waiting to be processed is a next data message currently received at one of the data message feed ports having a current earliest data message time, and wherein in response to the current earliest data message time being less than the reference time, the processing circuitry is configured to process the one data message waiting to be processed and read a next data message at that one data message feed port.

With respect to claim 7, Patent 540’ Claim 6 discloses wherein based on a determination that the one of the data message feed ports is in an inactive state, the processing circuitry is configured to halt adaptation of the data message processing latency time while the one of the data message feed ports remains in the inactive state.
With respect to claim 8, Patent 540’ Claim 12 discloses wherein each received data message includes a time stamp and the processing circuitry is configured to re-sequence, based on one or more time stamps, one or more data messages received out of sequence

With respect to claim 9, Patent 540’ Claim 1 discloses an electronic data message processing apparatus comprising: gateway interface circuitry comprising data message feed ports comprising a first feed port and a second feed port and configured to receive source data messages from source entities, each source module having generated a respective chronological sequence of source data messages, where some of the source data messages received at the data message feed ports are received out of chronological sequence; and processing circuitry coupled to the gateway interface circuitry and configured to: compare a next message time associated with one of the source data messages received from the first feed port and waiting to be processed, to a current feed time of a latest processed source data message from the second feed port; in response to the next message time for the source data message from the first feed port exceeding the current feed time for the latest processed source data message from the second feed port, (i) set the current feed time to the next message time and (ii) adapt a data message processing latency time; order the source data messages received at ones of the data message feed ports in a chronological sequence of destination data messages; and generate, within the adapted data message processing latency time, a combined data message stream that includes the chronological sequence of destination data messages; and transmit circuitry configured to transmit the combined data message stream to one or more destination entities, wherein in response to a determination that one of the data message feed ports in an inactive state, the processing circuitry is configured to (a) process data messages in the combined data message stream in chronological order if the one of the data message feed ports is determined to change to an active state within a predetermined recovery time period, and (b) process the data messages in the combined data message stream out of chronological order in response to a determination that the one of the data message feed ports changed to an active state outside of the predetermined recovery time period.

With respect to claim 11, Patent 540’ Claim 3 discloses wherein a reference time is later than the current feed time, and wherein the processing circuitry is further configured to maintain the reference time in response to a message being out of chronological message sequence is processed.

With respect to claim 12, Patent 540’ Claim 4 discloses a reference time is later than the current feed time, the one of the data messages waiting to be processed is a next data message currently received at one of the data message feed ports having a current earliest data message time, and in response to the current earliest data message time being less than the reference time, the processing circuitry is configured to process that data message and read a next data message at that one data message feed port.
With respect to claim 13, Patent 540’ Claim 6 discloses wherein based on a determination that the one data message feed port is in an inactive state, the processing circuitry is configured to halt adaptation of the data message processing latency time while the one of the data message feed ports remains in the inactive state.
With respect to claim 14, Patent 540’ Claim 12 discloses wherein each received data message includes a time stamp and the processing circuitry is configured to re-sequence, based on one or more time stamps, one or more data messages received out of sequence.
With respect to claim 15, Patent 540’ Claim 1 discloses An electronic data message processing apparatus comprising: gateway interface circuitry comprising data message feed ports comprising a first feed port and a second feed port and configured to receive source data messages from source entities, each source module having generated a respective chronological sequence of source data messages, where some of the source data messages received at the data message feed ports are received out of chronological sequence; and processing circuitry coupled to the gateway interface circuitry and configured to: compare a next message time associated with one of the source data messages received from the first feed port and waiting to be processed, to a current feed time of a latest processed source data message from the second feed port; in response to the next message time for the source data message from the first feed port exceeding the current feed time for the latest processed source data message from the second feed port, (i) set the current feed time to the next message time and (ii) adapt a data message processing latency time; order the source data messages received at ones of the data message feed ports in a chronological sequence of destination data messages; and generate, within the adapted data message processing latency time, a combined data message stream that includes the chronological sequence of destination data messages; and transmit circuitry configured to transmit the combined data message stream to one or more destination entities.

With respect to claim 16, Patent 540’ Claim 2 discloses wherein the data message processing latency time corresponds to a difference between the current feed time for the latest processed data message from the second feed port and a reference time.

With respect to claims 3, 5, 10, and 17-21, they are dependent claims off a rejected independent claim and there are rejected or the same reasons above.
Claims 1, 4, 6-9, 11-14, and 15-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 12 of U.S. Patent No. 10,581,785.  Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would have known that all of the limitations in the current application are disclosed in patent 10,581,785 which includes extra features in the claim limitation.
With respect to claim 2, Patent 785’ Claim 1 discloses an electronic data message processing apparatus comprising: 
gateway interface circuitry comprising data message feed ports comprising a first feed port and a second feed port and configured to receive source data messages from source entities, each source module having generated a respective chronological sequence of source data messages, where some of the source data messages received at the data message feed ports are received out of chronological sequence; and
processing circuitry coupled to the gateway interface circuitry and configured to: 
compare a next message time associated with one of the data messages received from the first feed port and waiting to be processed, to a current feed time of a latest processed data message from the second feed port, wherein a reference time is later than the current feed time;
when the next message time for the message from the first feed port exceeds the current feed time for the latest processed data message from the second feed port, (i) set the current feed time to the next message time and (ii) adapt a data message processing latency time, corresponding to a difference between the current feed time for the latest processed data message from the second feed port and the reference time, to a difference between the next message time for the message from the first feed port and the reference time;
order all of the data messages received at all of the multiple ones of the data message feed ports in a chronological sequence of data messages; and
generate, within the adapted data message processing latency time, a combined data message stream that includes the chronological sequence of data messages; and
transmit circuitry configured to transmit the combined data message stream to one or more destination ports;
wherein in response to a determination that one of the data message feed ports in an inactive state, the processing circuitry is configured to (a) process data messages in the combined data message stream in chronological order in response to a determination that the one of the data message feed ports changed to an active state within a predetermined recovery time period, and (b) process the data messages in the combined data message stream out of chronological order in response to a determination that the one of the data message feed ports changed to an active state outside of the predetermined recovery time period.
With respect to claim 4, Patent 785’ Claim 2 discloses wherein the processing circuitry is further configured to process the data messages in the combined data message stream and to detect data messages that are out of chronological message sequence using the reference time.

With respect to claim 6, Patent 785’ Claim 4 discloses wherein the one of the data messages waiting to be processed is a next data message currently received at one of the data message feed ports having a current earliest data message time, and wherein in response to the current earliest data message time being less than the reference time, the processing circuitry is configured to process the one data message waiting to be processed and read a next data message at that one data message feed port.

With respect to claim 7, Patent 785’ Claim 6 discloses wherein based on a determination that the one of the data message feed ports is in an inactive state, the processing circuitry is configured to halt adaptation of the data message processing latency time while the one of the data message feed ports remains in the inactive state.
With respect to claim 8, Patent 785’ Claim 12 discloses wherein each received data message includes a time stamp and the processing circuitry is configured to re-sequence, based on one or more time stamps, one or more data messages received out of sequence

With respect to claim 9, Patent 785’ Claim 1 discloses an electronic data message processing apparatus comprising: gateway interface circuitry comprising data message feed ports comprising a first feed port and a second feed port and configured to receive source data messages from source entities, each source module having generated a respective chronological sequence of source data messages, where some of the source data messages received at the data message feed ports are received out of chronological sequence; and processing circuitry coupled to the gateway interface circuitry and configured to: compare a next message time associated with one of the source data messages received from the first feed port and waiting to be processed, to a current feed time of a latest processed source data message from the second feed port; in response to the next message time for the source data message from the first feed port exceeding the current feed time for the latest processed source data message from the second feed port, (i) set the current feed time to the next message time and (ii) adapt a data message processing latency time; order the source data messages received at ones of the data message feed ports in a chronological sequence of destination data messages; and generate, within the adapted data message processing latency time, a combined data message stream that includes the chronological sequence of destination data messages; and transmit circuitry configured to transmit the combined data message stream to one or more destination entities, wherein in response to a determination that one of the data message feed ports in an inactive state, the processing circuitry is configured to (a) process data messages in the combined data message stream in chronological order if the one of the data message feed ports is determined to change to an active state within a predetermined recovery time period, and (b) process the data messages in the combined data message stream out of chronological order in response to a determination that the one of the data message feed ports changed to an active state outside of the predetermined recovery time period.

With respect to claim 11, Patent 785’ Claim 3 discloses wherein a reference time is later than the current feed time, and wherein the processing circuitry is further configured to maintain the reference time in response to a message being out of chronological message sequence is processed.

With respect to claim 12, Patent 785’ Claim 4 discloses a reference time is later than the current feed time, the one of the data messages waiting to be processed is a next data message currently received at one of the data message feed ports having a current earliest data message time, and in response to the current earliest data message time being less than the reference time, the processing circuitry is configured to process that data message and read a next data message at that one data message feed port.
With respect to claim 13, Patent 785’ Claim 6 discloses wherein based on a determination that the one data message feed port is in an inactive state, the processing circuitry is configured to halt adaptation of the data message processing latency time while the one of the data message feed ports remains in the inactive state.
With respect to claim 14, Patent 785’ Claim 12 discloses wherein each received data message includes a time stamp and the processing circuitry is configured to re-sequence, based on one or more time stamps, one or more data messages received out of sequence.
With respect to claim 15, Patent 785’ Claim 1 discloses An electronic data message processing apparatus comprising: gateway interface circuitry comprising data message feed ports comprising a first feed port and a second feed port and configured to receive source data messages from source entities, each source module having generated a respective chronological sequence of source data messages, where some of the source data messages received at the data message feed ports are received out of chronological sequence; and processing circuitry coupled to the gateway interface circuitry and configured to: compare a next message time associated with one of the source data messages received from the first feed port and waiting to be processed, to a current feed time of a latest processed source data message from the second feed port; in response to the next message time for the source data message from the first feed port exceeding the current feed time for the latest processed source data message from the second feed port, (i) set the current feed time to the next message time and (ii) adapt a data message processing latency time; order the source data messages received at ones of the data message feed ports in a chronological sequence of destination data messages; and generate, within the adapted data message processing latency time, a combined data message stream that includes the chronological sequence of destination data messages; and transmit circuitry configured to transmit the combined data message stream to one or more destination entities.

With respect to claim 16, Patent 785’ Claim 2 discloses wherein the data message processing latency time corresponds to a difference between the current feed time for the latest processed data message from the second feed port and a reference time.

With respect to claims 3, 5, 10, and 17-21, they are dependent claims off a rejected independent claim and there are rejected or the same reasons above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HO T SHIU whose telephone number is (571)270-3810. The examiner can normally be reached Mon-Fri (9:00am - 5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3089. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HO T SHIU/Examiner, Art Unit 2443                                                                                                                                                                                                        
HO T. SHIU
Examiner
Art Unit 2443



/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443